Citation Nr: 0205956	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  97-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for the original grant of service connection for 
post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously remanded on two occasions, in April 
1998, and in September 2000, respectively.  All development 
being completed to the extent possible, the case is again 
before the Board for appellate review.  

The Board remanded this case in April 1998, to have the RO 
clarify which type of hearing the veteran wished to have 
before a Member of the Board.  Upon clarification of this 
question, the veteran was scheduled for a travel board 
hearing that was to be conducted in North Little Rock on May 
21, 1999.  The veteran failed to report for this hearing.  
Thereafter, the veteran was scheduled for a videoconference 
hearing that was to be conducted on August 22, 2000.  This 
hearing was not conducted as well because the veteran 
"declined the hearing" in person on the day of the hearing.  
Thus, the veteran has effectively withdrawn his request to be 
heard.  

In November 2001, and February 2002, VA notified the veteran 
that his attorney's power to represent the veteran in this 
matter had been revoked effective October 2001.  The veteran 
was given the opportunity to choose another 
representative/attorney, but he did not respond to either 
notification.  

Lastly, it is noted that in May 2001, the veteran, through 
his former representative, raised the issue of entitlement to 
a total disability rating based upon individual 
unemployability (or TDIU).  The Board points out that 
previously the RO, by way of a rating decision dated in 
September 1997, TDIU was denied.  The current claim is 
referred to the RO for further development as warranted.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by definite impairment, 
and by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, and 
mild memory loss.

2.  The medical evidence does not demonstrate considerable 
impairment, or objective findings of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week, difficulty in understanding complex 
commands; impaired judgment, impaired abstract thinking; 
disturbances of motivation or mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.655, 4.132, Diagnostic Code 9411 (1996), 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to the claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (or VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  In addition, VA recently 
promulgated new regulations implementing these statutory 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
original November 1996 rating decision, as well as the 
Statement of the Case and Supplemental Statements of the Case 
issued through July 2001, the RO provided the veteran with 
the applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
RO has secured VA medical records and set-up VA examinations 
as required.  As is set forth in the factual background 
below, the veteran failed to report for a series of VA 
examinations set-up in conjunction with this claim.  Per 
inquiry prompted by a Board remand, the veteran in October 
2000 stated that he is not in receipt of Social Security 
Administration (SSA) records.  Upon request, SSA in October 
2000 confirmed the same.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his claim, including 
during the June 1997 personal hearing.  As indicated in the 
introduction, the veteran failed to report to, or declined to 
give testimony, at more than one subsequently scheduled 
personal hearing or video conference.  Review of the recently 
promulgated regulations reveals no significant changes 
applicable to this case that would warrant additional comment 
from the veteran.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  The Board is satisfied that the RO has 
fulfilled the applicable notice and duty to assist 
provisions.  

Finally, the Board is also satisfied that the RO has complied 
with the instructions from the April 1998 and September 2000 
remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Factual Background

In May 1996, the veteran initiated a series of claims for 
entitlement to service connection, including a claim for 
PTSD.  

Vet Center records, dated from 1982 to 1996, reveal that the 
veteran was seen there during the 1980's primarily for 
assistance with employment, job placement, and basic needs.  
A Vet Center record dated in May 1996 shows that the veteran 
had a history of service in combat.  His appearance was 
unkempt, and his manner was suspicious and defensive.  His 
intelligence was above average.  His speech was rapid and 
pressured.  He was oriented to person and place.  His memory 
function was impaired.  His affect was labile.  He was 
agitated and restless.  His judgment was impaired.  There was 
no evidence of a thought disorder such as delusions, 
disorganized thinking or hallucinations.  His appetite was 
average.  He had sleep disturbance.  His energy level was 
average.  It was noted that he had recently been 
incarcerated, but was now on parole.  No diagnosis was noted.  

In September 1996, the veteran underwent a VA examination for 
mental disorders.  The veteran reported having dreams 
associated with his service in Vietnam, including a recurring 
nightmare.  The veteran was reluctant to discuss specific 
details, even though the examiner pressed him for those 
details.  The veteran described himself as being on edge, 
restless at night and stated that he awoke with night sweats.  
He currently lived with his sister, and reported being anti-
social and being bothered by loud noises.  He did not do any 
visiting and was unemployed.  

Mental status examination revealed that the veteran was 
casually groomed and he was generally cooperative during the 
examination.  Eye contact was minimal and he appeared rather 
frail, and dysphoric, according to the examiner.  The 
examiner stated that, while he was not uncooperative, the 
veteran did seem reluctant to talk about his military 
experiences.  The predominant mood was one of depression, and 
the veteran's affect was appropriate to content.  The 
veteran's thought processes and associations were logical and 
tight, and there was no loosening of associations or 
confusion.  There was no gross impairment of memory, and the 
veteran was oriented times three.  There were no complaints 
of hallucinations and no delusional material was noted during 
the examination.  The veteran's insight and judgment were 
adequate according to the examiner.  The veteran reported 
some suicidal ideations but denied any plans or intent at the 
time of the examination.  The diagnoses were post-traumatic 
stress disorder, chronic, and dysthymic disorder.  The global 
assessment of functioning score was 59.  

In a November 1996 rating decision, service connection for 
PTSD was granted as being directly related to the veteran's 
military service.  The RO noted that the veteran was the 
recipient of the Combat Infantry Badge.  A 30 percent rating 
was assigned, effective May 1996.  The veteran was notified 
of the decision in November 1996, and he disagreed with the 
30 percent rating assigned for the original grant of service 
connection for PTSD.  He subsequently perfected this appeal.  

In June 1997, the veteran testified at a personal hearing 
before the RO.  In essence, he stated that he received 
treatment at the Vet Center for his post-traumatic stress 
disorder, that he was pursuing, but had not yet received, 
prescription medication for his disorder, and that, due to 
his PTSD symptoms, he had not worked for the past 8 or 9 
years.  The veteran indicated that he did not sleep well, 
that he had flashbacks and that his emotional symptoms 
adversely affected his ability to work with people.  He 
testified that he got angry easily, that he did not socialize 
with his family or friends, and that he spent much of his 
time sitting outside on his porch or in his backyard.  

VA outpatient treatment records show that in 1997 and 1998, 
the veteran saw a social worker for concerns regarding his 
emotional well being.  

In April 1998, the Board remanded the claim to allow the 
veteran a personal hearing before a Member of the Board.  In 
January 1999, the veteran failed to report for a scheduled VA 
examination for post-traumatic stress disorder.  In March 
1999, the RO confirmed and continued the 30 percent 
disability rating for PTSD.  In a statement dated in April 
1999, the veteran indicated that he needed more time to 
appear for a VA examination, because he had been involved in 
a serious accident.  In May 1999, the veteran failed to 
report for a scheduled travel board hearing before a Member 
of the Board.  In July 1999, the veteran failed to report for 
a VA examination for PTSD.  

In September 2000, the Board remanded the claim again for 
further development.  Some additional VA treatment records 
were subsequently obtained, but pertained to nonservice-
connected disabilities.  

III.  Legal Analysis

Initially, the Board points out that the duty to assist is 
not a one-way street, and the veteran has failed to cooperate 
in developing his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the veteran failed to report for VA 
examinations scheduled in January 1999 and July 1999.  
Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims.  38 C.F.R. 
§§ 3.326, 3.327, 3.655.  As this case involves an initial 
claim for compensation, the Board has reviewed the claim 
based on the evidence of record.

Disability evaluations are determined by the application of a 
Schedule of Ratings, or rating schedule, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

The rating schedule criteria for evaluating mental disorders 
changed during the pendency of the appeal.  Under the old 
rating criteria, the evaluation for the veteran's service-
connected PTSD is based on the degree of impairment of his 
social and industrial adaptability.  38 C.F.R. §§ 4.129, 
4.130 (1996).  A 30 percent evaluation is warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

A 50 percent evaluation is for application where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired; or by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired; or 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.

Under the revised criteria, the general rating formula for 
mental disorders is as follows: a 30 percent rating is 
warranted for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although  
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or one's own name.  Id.

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for a rating in 
excess of 30 percent for PTSD are not met for any period of 
time during the appellate period, under either the old or new 
rating criteria.  

The veteran's service-connected PTSD is manifested by his 
subjective complaints of sleep difficulties, including night 
sweats, restlessness, and recurring nightmares, and being on 
edge, and bothered by loud noises.  Objectively, the veteran 
is depressed, but he is logical, coherent, and oriented to 
time, place, and manner.  He had suicidal ideation in the 
past, but not at the time of his VA examination in September 
1996.  The veteran reportedly does not work, but no medical 
evidence attributes this to his PTSD.  His symptoms of PTSD 
have remained fairly constant.  Vet Center records show that 
the veteran sought advice and help in conjunction with 
employment opportunities during the 1980's, but do not really 
show that he was treated for PTSD.  There were abnormal 
mental evaluation findings in the May 1996 Vet Center record, 
but these findings were not attributed to PTSD.  VA treatment 
records do not show any indication that the veteran's PTSD is 
more disabling than is currently evaluated.  The veteran's 
symptomatology is representative of definite, not 
considerable, impairment of his post-traumatic stress 
disorder, as is contemplated by the old regulations.  

While the veteran's symptoms may produce occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, the veteran generally functions satisfactorily, with 
routine behavior and self-care.  The medical evidence does 
not demonstrate objective findings of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week, difficulty in understanding complex 
commands; impaired judgment, impaired abstract thinking; 
disturbances of motivation or mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Thus, the criteria for a rating in excess of 
30 percent for PTSD are not met under the new criteria.  

At no time during the appeal period are the symptoms shown to 
be of sufficient degree to satisfy the criteria for a rating 
higher than 30 percent.  Thus, "staged ratings" are not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999) 
("staged ratings" to be considered in initial rating cases).  
The preponderance of the evidence is against a rating higher 
than 30 percent for PTSD; thus, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

An initial rating in excess of 30 percent for the original 
grant of service connection for post-traumatic stress 
disorder is denied.  



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

